   Case 2:18-cr-00168-MHT-KFP Document 71 Filed 07/30/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )         CRIMINAL ACTION NO.
     v.                           )            2:18cr168-MHT
                                  )                 (WO)
JARODERICK HARDY                  )


                                ORDER

    It is ORDERED that:

    (1) The motion to dismiss (Doc. 70) is granted.

    (2) The revocation petition (Doc. 64) is dismissed.

    (3) Defendant Jaroderick Hardy’s term of supervised

release    is    terminated,          and    said     defendant        is

discharged.

    DONE, this the 30th day of July, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
